DETAILED ACTION
This communication is responsive to the Amendment filed June 23, 2022.  Claims 1-5, 8, 11, and 13-15 are currently pending.  Claims 11 and 15 are under examination.
The objections to the drawings set forth in the Office Action dated March 23, 2022 are MAINTAINED for the reasons set forth below.
Claims 11 and 15 are REJECTED for the reasons set forth below.  Although these rejections are based on prior art the examiner has previously relied upon, to ensure the amendments are fully addressed, the rejections are set forth below.
Because these rejections are based on amendment, this action is final.

Drawings
The drawings are objected to because many of the structures are unclear.  For example, the structures in Figure 2, 1a-1u, are practically illegible, especially when compared to structures 1v-1x.  In addition, the NMR peak values are unreadable in at least Figures 3, 4, and 6-9.  (These examples are not intended to be a complete list of the issues with the drawings, but are intended to point out how the drawings are unclear.)  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (JP 2010-241930).
Regarding claim 15, Miyake teaches a copolymer of ethylene (a nonpolar monomer) and 2-allylanisole (a polar monomer).  Embodiment 9, Table 2, para. [0131].)  The structure of 2-allylanisole is shown below:

    PNG
    media_image1.png
    343
    634
    media_image1.png
    Greyscale

This monomer corresponds with the monomer with structural unit (III) when R2 is a C7 hydrocarbylene group, Z is O, R1 is a C1 methyl group, and n is 1.  Regarding claim 12 specifically, R3 is a C1 hydrocarbylene group. 
The difference between Miyake and the present claims is that Miyake teaches that the molar ratio of the polar monomer shown above is 18.5% (see Table 2), which is below the claimed range of “not lower than 20% by mole.”  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP 2144.05(I) (citing Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).) In this instance, the molar ratio of the functionalized styrene of Embodiment 9 of Miyake is so close to the claimed range, a person of ordinary skill would expect that the exhibited properties of Embodiment 9 to be so close to the properties of the claimed copolymer (with a polar monomer amount of 20 mol% or greater) that the difference between the range and the mole percent of polar monomer of Embodiment 9 is negligible absent any showing of criticality.

Regarding claim 11, Miyake is silent as to the number average molecular weight of the polymer of Embodiment 9.  However, molecular weight can be manipulated by the addition of hydrogen or changing the reaction temperature.  (See Miyake, para. [0118].)  Further, it is known that a number of polymer characteristics can be changed by changing the polymer’s number average molecular weight, including viscosity, transition temperature, and mechanical properties such as stiffness and strength.  Thus, the number average molecular weight would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed number average molecular weight cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation (e.g., by adding hydrogen or changing the polymerization temperature), the number average molecular weight of the polymer to reach the desired characteristics, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant essentially argues that the claimed copolymer could not be obtained based on Miyake because the catalytic activity is reduced as the amount of polar monomer is increased.  (Remarks, p. 8.)
This argument is unpersuasive.  While the examiner agrees that Table 2 shows that catalytic activity is reduced when comparing Embodiment 9 (which is relied upon to reject the present claims) to Embodiment 6, Applicant has not shown that the reduction in catalytic activity is based on the increase of polar monomer.  For example, the amounts of catalyst components used in the Embodiments were also changed.  Further, Applicant has provided no evidence that “the copolymer having a ratio of a polar olefin structural unit of not lower than 20% of the present invention could not be obtained.”  Even if Applicant’s assertion – that the catalytic activity is reduced as the amount of polar monomer is increased – is correct, “reduced” activity is not the same as no activity.  The reaction may proceed more slowly, or the yield may be lower, but Applicant has provided no evidence that that the claimed copolymer could not be obtained based on the teachings of Miyake.  For these reasons, the present claims are rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763